          Case 1:19-cv-08076-RA-BCM Document 159 Filed 12/08/20 Page 1 of 1

                                   O'Hare Parnagian llp
                                   20 Vesey Street, Suite 300
                                       New York, NY 10007
                                           (212) 425-1401
                                                                                                12/8/2020
                                         Fax: (212) 425-1421
                                          www.ohareparnagian.com

      Westchester Office
700 White Plains Road, Suite 255
     Scarsdale, NY 10583
       (914) 725-3632
     Fax: (914) 725-3639


                                                December 7, 2020
   Via ECF
   The Honorable Barbara Moses
   U.S. Magistrate Judge
   Southern District of New York

           Re:     EFCG, Inc. v. AEC Advisors, LLC et al.- 19-CV-8076 (RA)

   Dear Judge Moses:

           Plaintiff EFCG, Inc. writes the Court to advise that, during the December 3, 2020
   mediation, the parties reached an agreement in principle to resolve the litigation. EFCG
   therefore respectfully requests that its currently pending letter motion (concerning its
   interrogatories) be withdrawn without prejudice.

                                                Very truly yours,

                                                /s/ Robert A. O’Hare Jr.
                                                Robert A. O’Hare Jr.


   Application GRANTED. The discovery conference currently scheduled for December 14, 2020, at 10:00
   a.m. is hereby ADJOURNED sine die. EFCG's letter-motion dated November 27, 2020 (Dkt. No. 156) is
   withdrawn without prejudice. The Clerk of Court is respectfully directed to close the letter-motion at Dkt.
   No. 156. SO ORDERED.



   _________________________________
   Barbara Moses, U.S.M.J.
   December 8, 2020
